DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with all the limitations in the claims, the prior arts fail to teach or make obvious: an in vivo portion configured to be inserted in a body of the host during a sensor session, wherein the i7 vivo portion comprises one or more electrodes; and an ex vivo portion configured to remain outside the body of the host during the sensor session, wherein the ex vivo portion comprises one or more electrical contacts operably connected to the one or more electrodes of the in vivo portion of the transcutaneous analyte sensor;
a printed circuit board located in the housing; wherein the one or more electrical contacts on the ex vivo portion of the transcutaneous analyte sensor are operably connected to the printed circuit board;
wherein the printed circuit board comprises one or more conductive traces; and wherein at least a first one of the one or more conductive traces extends across at least a portion of a layer of the printed circuit board to an edge of the printed circuit board.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP
March 17, 2022
                                                                                                /DANIEL PREVIL/                                                                                                Primary Examiner, Art Unit 2684